Citation Nr: 0602475	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  01-07 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
 Newark, New Jersey


THE ISSUES

1.  Entitlement to increased disability ratings for service-
connected right hip disability, status-post total hip 
replacement, evaluated as 30 percent disabling for the period 
from August 1, 2002, through January 4, 2004; and evaluated 
as 50 percent disabling from January 5, 2004.

2.  Entitlement to a disability rating in excess of 30 
percent for service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from June 1979 to June 
1982.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a February 2000 decision of 
the RO that, in part, denied an initial disability rating in 
excess of 10 percent, following the grant of service 
connection for degenerative joint disease of the right hip 
with right trochanteric bursitis.

In correspondence received in May 2000, the veteran withdrew 
his appeal of the issues of increased disability ratings for 
a right knee disability and for bilateral metatarsalgia.

In June 2002, the RO assigned an evaluation of 100 percent 
for total right hip replacement, effective June 11, 2001, 
under the provisions of 38 C.F.R. § 4.30 based on surgery and 
convalescence for this condition, and then assigned an 
evaluation of 30 percent, effective from August 1, 2002.

In December 2003, the veteran testified during a hearing 
before the undersigned.  In February 2004, the veteran 
submitted additional evidence to the Board, waiving initial 
RO consideration of the evidence.  The Board accepts that 
evidence for inclusion in the record.  See 38 C.F.R. § 20.800 
(2005).

Also, during the December 2003 hearing, the veteran expressed 
his satisfaction with the effective date assigned for a 30 
percent disability rating for chronic gastritis, and 
effectively withdrew his appeal of that issue.  See 38 C.F.R. 
§ 20.202 (2005).  

In June 2004, the Board denied an initial disability rating 
in excess of 10 percent for the service-connected right hip 
disability, status-post total hip replacement, for the period 
from October 7, 1996, to June 10, 2002; and remanded the 
matter of a disability rating in excess of 30 percent since 
August 1, 2002, for further development.

In June 2005, the RO increased the disability evaluation to 
50 percent for the veteran's right hip disability, status-
post total hip replacement, effective January 5, 2004.

Because higher evaluations are available for right hip 
disability, status-post total hip replacement, and the 
veteran is presumed to seek the maximum available benefit for 
a disability, the claim remains viable on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

In May 2003, the veteran claimed entitlement to service 
connection for a neuropsychiatric condition, and to an 
increased rating for a bilateral foot disability.  As those 
issues have not been adjudicated, they are referred to the RO 
for appropriate action.  

The issue of entitlement to a disability rating in excess of 
30 percent for post-operative residuals of right knee surgery 
with degenerative joint disease is remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran when further action, on his part, is 
required.


FINDINGS OF FACT

1.  For the period from August 1, 2002, through January 4, 
2004, the veteran's right hip disability, status-post total 
hip replacement, has been manifested by moderate residuals of 
fatigability, pain, and limited motion. 

2.  For the period from January 5, 2004, the veteran's right 
hip disability, status-post total hip replacement, has been 
manifested by moderately severe residuals of fatigability, 
muscle weakness, and painful and limited motion. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for the veteran's right hip disability, status-post 
total hip replacement, from August 1, 2002, through 
January 4, 2004, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 
4.45, 4.59, 4.71a, Diagnostic Code 5054 (2005). 

2.  The criteria for a disability rating in excess of 50 
percent for the veteran's right hip disability, status-post 
total hip replacement, from January 5, 2004, have not been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.7, 4.20, 4.45, 4.59, 4.71a, Diagnostic Code 5054. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim(s).

Through the November 2000 statement of the case (SOC), the 
June 2001, September 2002, and June 2005 supplemental SOCs 
(SSOCs), and the June 2001 and June 2004 letters, the RO and 
VA's Appeals Management Center (AMC) notified the veteran of 
the applicable rating criteria, the evidence that has been 
considered in connection with the appeal, and the bases for 
the denial of the claims for increased disability ratings for 
right hip disability, status-post total hip replacement.  
These documents served to provide notice of the information 
and evidence needed to substantiate the claims.  

VA's June 2001 and June 2004 letters notified the veteran of 
what evidence he was responsible for obtaining, and what 
evidence VA would undertake to obtain.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that VA 
would make reasonable efforts to help him get evidence 
necessary to support his claim, particularly, medical 
records, if he gave the VA enough information about such 
records so that VA could request them from the person or 
agency that had them.  The letters requested that he provide 
the names and addresses of medical providers, the time frame 
covered by the records, and the condition for which he was 
treated, and notified him that VA would request such records 
on his behalf if he signed a release authorizing it to 
request them.  

The June 2004 letter also told him to send information or 
evidence in his possession.  38 C.F.R. § 3.159(b).

The Pelegrini court also held that notice to a claimant 
pursuant to the VCAA should be provided prior to the initial 
adverse decision.

The documents meeting the VCAA's notice requirements were 
provided to the veteran after the rating action on appeal.  
However, an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Delayed notice is 
generally not such an error.  Id.  The Board finds that, in 
this case, the delay in issuing the section § 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication.  His claim was 
fully developed and re-adjudicated by an agency of original 
jurisdiction after notice was provided.

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, the RO or AMC has obtained 
copies of the veteran's outpatient treatment records, and has 
arranged for the veteran to undergo VA examinations in 
connection with the claim on appeal, reports of which are of 
record.  The veteran has not identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.  He has also been afforded necessary 
examinations.

There is no indication that further assistance would be 
reasonably likely to substantiate the claim, and further 
notice or assistance are not required.  38 U.S.C.A. § 5103A.

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1995); 38 C.F.R. 4.1.  Where, as here, entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern, and the most recent 
evidence takes precedence.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2005), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2005).

Pursuant to Diagnostic Code 5054, prosthetic replacement of a 
hip joint is rated 100 percent for one year following 
implantation of the prosthesis.  (The one-year total rating 
commences after a one-month convalescent rating under 38 
C.F.R. § 4.30).  At the end of the one-year period, ratings 
are assigned on the basis of the severity of residuals, and 
require a minimum rating of 30 percent.  A 50 percent 
evaluation is warranted for a hip replacement manifested by 
moderately severe residuals of weakness, pain, or limitation 
of motion.  A 70 percent evaluation is warranted for a hip 
replacement manifested by markedly severe residual weakness, 
pain, or limitation of motion, and a 90 percent evaluation 
may be assigned for painful motion or weakness such as to 
require the use of crutches.  38 C.F.R. § 4.71a, Diagnostic 
Code 5054.  

Records show that the veteran underwent a total right hip 
replacement in June 2001.  Following the end of the 
convalescent period, the RO evaluated the veteran's right hip 
disability, status-post total hip replacement, as 30 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5054, from 
August 1, 2002, through January 4, 2004, and as 50 percent 
disabling since January 5, 2004.

The normal range of motion of the hip is to 125 degrees of 
flexion and to 45 degrees of abduction. 38 C.F.R. § 4.71, 
Plate II (2004).

The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5250 to 
5255 (2005) below, provide criteria for rating hip and thigh 
disabilities.

Diagnostic Code 5250 requires ankylosis of the hip.  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86).  

Diagnostic Code 5251 provides a maximum rating of 10 percent 
for limitation of extension.

Diagnostic Code 5252 provides a 10 percent rating for 
limitation of flexion to 45 degrees; a 20 percent rating 
where flexion is limited to 30 degrees; a 30 percent rating 
where flexion is limited to 20 degrees; and a 40 percent 
rating where flexion is limited to 10 degrees.

Diagnostic Code 5253 provides a 10 percent evaluation when 
there is limitation of abduction such that the legs cannot be 
crossed or there is limitation of rotation such that it is 
not possible to toe out more than 15 degrees.  A 20 percent 
rating requires limitation of abduction with motion lost 
beyond 10 degrees.

Increased evaluations under Diagnostic Codes 5254 and 5255 
require flail joint, fracture, or malunion.

(1)  For the Period from August 1, 2002, through January 4, 
2004

The report of a February 2002 VA examination includes 
findings of a moderate degree of fatigability, as well as 
pain, with no evidence of incoordination.  Range of motion of 
the right hip was to 80 degrees on flexion, to 25 degrees on 
abduction, to 20 degrees on internal rotation, and to 15 
degrees on external rotation.  The examiner noted that the 
veteran was prone for progression and fluctuations in the 
severity of his hip pathology.

In December 2003, the veteran testified that he continued to 
have pain, weakness, and a loss of range of motion in the 
right hip.  Prolonged standing at work or sitting for long 
periods of time were painful, and the veteran took 
medications.  He missed approximately six to eight days a 
month from work, due to exacerbation of pain.

Here, the only medical evidence of record is the February 
2002 examination, which took place prior to the end of the 
one-year convalescent period (at which time the right hip 
disability, status-post total hip replacement, was evaluated 
as 100 percent disabling).  The report of that examination 
shows that there was moderate fatigability of the right hip 
with pain, and significant (more than slight) limitation of 
flexion and abduction of the right hip.  While the examiner 
noted that there would be fluctuations in the severity of the 
veteran's hip pathology, the examination report does not 
document additional limitation of motion due to functional 
factors or x-ray evidence of abnormality.  38 C.F.R. §§ 4.40, 
4.45, 4.59.

The Board has considered whether more than the minimum 30 
percent rating for a right hip replacement may be assigned 
from August 1, 2002, through January 4, 2004, based on an 
intermediate degree of residual fatigability, pain, and 
limitation of motion-rating by analogy-under Diagnostic 
Codes 5250, 5252, 5253, 5254, or 5255.

There is no evidence of ankylosis or complete immobility of 
the right hip to warrant an increased rating under Diagnostic 
Code 5250.  Nor is there evidence of a flail hip joint, or of 
any fracture to warrant an increased rating under Diagnostic 
Codes 5254 or 5255.

In this case, even considering the complaints of pain and 
flare-ups as reported by the veteran, given the clinical 
evidence of record, the Board finds that the evidence does 
not provide a basis for a finding of additional limitation of 
motion due to functional factors that would approximate the 
criteria for a disability rating in excess of 30 percent 
based on limitation of flexion or abduction.  There simply is 
no indication that the veteran has experienced pain so 
disabling as to result in flexion limited to 10 degrees or 
less, so as to warrant a 40 percent disability rating under 
Diagnostic Code 5252.  Moreover, the maximum disability 
rating assignable for limited abduction is 20 percent.  
Hence, an increased disability rating is not warranted either 
under Diagnostic Codes 5252 or 5253.

Here, there is no clinical evidence of loosening or of 
instability of the prosthetic joint of the right hip or of 
severe pain, following the one-year convalescent period for 
the total right hip replacement, to warrant an increased 
rating under any diagnostic code.

Accordingly, the Board finds that the disability evaluation 
for the veteran's right hip disability, status-post total hip 
replacement, is best evaluated as 30 percent disabling under 
Diagnostic Code 5054 for the period from August 1, 2002, 
through January 4, 2004.  See 38 C.F.R. § 4.7.

(2)  For the Period from January 5, 2004

Records show that the veteran was evaluated by his private 
physician on January 5, 2004.  The physician noted that the 
veteran's hips were somewhat stiff.  Range of motion of the 
right hip was to 90 degrees on flexion, to 35 degrees on 
abduction, to 20 degrees on internal rotation, and to 20 
degrees on external rotation.  X-rays revealed that the 
veteran's hip replacements were in satisfactory position 
overall, without evidence of loosening or wear.  The 
physician noted that the veteran remained disabled because of 
his ankle, back, and hips, and that he could barely walk for 
more than one block.  The physician indicated that the 
veteran has significant pain and dysfunction, despite the hip 
replacement surgery; the veteran was advised to continue 
utilizing a cane.  The veteran's comfort and function were 
not expected to undergo substantial improvement.

The veteran underwent a VA examination in July 2004.  The 
examiner noted that the veteran could walk only about one 
block because of his knee and hip conditions, and that he was 
on aggressive pain medications.  On examination, there was 
weakness around the right hip of a moderate severity; the 
veteran had an abnormal gait, and used a cane.  Range of 
motion of the right hip was to 90 degrees on flexion, to 20 
degrees on abduction, to 15 degrees on internal rotation, and 
to 15 degrees on external rotation.  The examiner diagnosed 
hip replacement on the right with moderate reduction in 
endurance and weakness of the right hip muscles, with range 
of motion limited by pain.  The examiner also indicated that 
the veteran's condition was prone for progression and flare-
ups.

Here, the more recent medical evidence shows moderate 
reduction in endurance, as well as moderate weakness of right 
hip muscles and further limitation of flexion and abduction 
of the right hip due to pain.  The July 2004 examiner could 
not predict the amount of dysfunction during exacerbations.  
Given the additional findings of moderate muscle weakness and 
painful motion, as well as continuing flare-ups, the RO 
assigned a 50 percent disability evaluation for the 
moderately severe residuals of weakness, pain or limitation 
of motion under Diagnostic Code 5054, for the period from 
January 4, 2006.  38 C.F.R. §§ 4.40, 4.45, 4.59.

The Board finds that the preponderance of the evidence is 
against an evaluation in excess of the currently assigned 50 
percent disability rating under Diagnostic Code 5054.  While 
physicians have noted that the veteran remains disabled, 
regardless of his total hip replacement, no physician has 
indicated that the veteran's residuals are markedly severe, 
or that crutches are medically necessary, so as to warrant an 
increased disability rating.  The veteran does use a cane for 
walking support due to other disabilities of the right lower 
extremity, in addition to the hip replacement.

The Board also has considered whether a disability rating in 
excess of 50 percent for the veteran's right hip disability, 
status-post total hip replacement, is warranted under other 
potentially applicable diagnostic codes.  However, in the 
absence of evidence of, or disability comparable to, hip 
ankylosis, flail hip joint, or fracture, evaluation under 
Diagnostic Codes 5250, 5254, or 5255 would be inappropriate.
 
Hence, a disability rating in excess of 50 percent for the 
period from January 5, 2004, is denied.  See 38 C.F.R. § 4.7.

(3)  Extraschedular Consideration

The Board has considered whether the veteran's right hip 
disability, status-post total hip replacement, has resulted 
in so exceptional or unusual a disability picture, so as to 
warrant referral for consideration of a higher evaluation on 
an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited 
to in the November 2000 SOC).

The veteran has testified that his lost time from work is 
approximately six to eight days a month.  He has not 
demonstrated an economic impact from the lost time other than 
that which is compensated by his schedular rating.  The 
record thus does not show marked interfere with employment 
and there have not been frequent periods of hospitalization.

In the absence of evidence of these factors, the criteria for 
referral for consideration of an extraschedular rating have 
not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A disability rating in excess of 30 percent for the veteran's 
right hip disability, status-post total hip replacement, for 
the period from August 1, 2002, through January 4, 2004, is 
denied.

A disability rating in excess of 50 percent for the veteran's 
right hip disability, status-post total hip replacement, for 
the period from January 5, 2004, is denied.


REMAND

In a June 2001 rating decision, the RO denied a disability 
rating in excess of 30 percent for the service-connected 
post-operative residuals of right knee surgery with 
degenerative joint disease.  A September 2001 notice of 
disagreement clearly expressed disagreement; however, the RO 
has not yet issued a SOC as to that claim. 

In June 2004, the Board remanded this matter for the issuance 
of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  A 
review of the claims file does not reflect the issuance of an 
SOC on the issue.  A remand by the Board confers upon the 
veteran, as a matter of law, the right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).   

Accordingly, this matter is hereby REMANDED for the following 
action:

1.  The RO or AMC should furnish to the 
veteran and his representative with a SOC 
on the issue of entitlement to a 
disability rating in excess of 30 percent 
for post-operative residuals of right 
knee surgery with degenerative joint 
disease.  

The veteran and his representative are 
reminded that to obtain appellate review 
a timely substantive appeal must be 
submitted.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

______________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


